Citation Nr: 0919887	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-17 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to October 15, 1998, 
for the grant of service connection for a voice disorder with 
chronic laryngitis and mild bowing of the vocal cords.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from May 1954 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran an earlier effective date for 
the grant of service connection for a voice disorder with 
chronic laryngitis and mild bowing of the vocal cords.  The 
Veteran subsequently initiated and perfected an appeal of 
this decision.  The April 2008 statement of the case also 
included the issue of entitlement to a disability rating in 
excess of 30 percent for the Veteran's service-connected 
voice disorder; however, because the Veteran opted not to 
include this issue within the June 2008 VA Form 9, and did 
not file a timely substantive appeal as to this issue, it has 
not been perfected for appellate review and is not currently 
before the Board.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202.  In August 2008, he testified 
before the undersigned Acting Veterans Law Judge, seated at 
the RO.  

In March 2007, the Veteran filed a motion alleging that there 
was clear and unmistakable error (CUE) in a February 2005 
Board decision.  This motion has been docketed separately and 
will be adjudicated in a separate Board decision.  See 
38 C.F.R. §§  20.1400-1411 (2008).

The Board observes the Veteran has submitted multiple written 
statements alleging that there was CUE in a June 1956 rating 
decision that awarded service connection for residuals of 
meningitis but did not adjudicate the issue of service 
connection for a voice disorder.  In this regard, the Board 
notes that the June 1956 RO decision was appealed to the 
Board, and in a January 1957 decision, the Board denied an 
increased rating for residuals of meningitis.  Hence, the 
June 1956 RO decision was subsumed by the January 1957 Board 
decision.  See 38 C.F.R. § 20.1104 (2008); see also Olson v. 
Brown, 5 Vet. App. 430, 432-33 (1993); Talbert v. Brown, 7 
Vet. App. 352, 355 (1995) [prior RO decisions which are 
affirmed by the Board are subsumed by the final appellate 
decision].  The Veteran is notified that if he wishes to file 
a motion with the Board, alleging that there was CUE in the 
January 1957 Board decision, he may do so at any time, 
following the filing procedures listed in 38 C.F.R. § 20.1404 
(2008).

FINDINGS OF FACT

1.  In a February 2005 decision, the Board denied the 
Veteran's claim for an effective date prior to October 15, 
1998, for the award of service connection for a voice 
disorder with chronic laryngitis and mild bowing of the vocal 
cords.  The Veteran did not appeal this decision.  

2.  In March 2007, the Veteran filed a claim for an earlier 
effective date for the grant of service connection for a 
voice disorder.  


CONCLUSION OF LAW

The appellant's freestanding claim for an effective date 
prior to October 15, 1998, for the grant of service 
connection for a voice disorder, is not authorized by law.  
38 U.S.C.A. §§ 5110, 7104 (West 2002); Rudd v. Nicholson, 20 
Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

As the outcome of this case turns on the law and not the 
evidence, the notice and duty to assist provisions are 
inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
There is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2008).

Analysis

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

The Veteran seeks an effective date prior to October 15, 
1998, for the award of service connection for a voice 
disorder.  This award was originally made within a September 
2001 rating decision effectuating a June 2001 Board decision 
that granted service connection.  Upon receipt of the 
September 2001 rating decision,  the Veteran appealed for an 
earlier effective date, which was specifically denied by the 
Board in a February 2005 decision.  The Veteran did not 
appeal the Board's February 2005 decision, and it is final.  
See 38 U.S.C.A. § 7104.  

Thereafter, the Veteran filed another earlier effective date 
claim with the RO in March 2007, again seeking an effective 
date prior to October 15, 1998, for the award of service 
connection for a voice disorder.  (As noted above, in the 
same letter he also alleged CUE in a February 2005 Board 
decision, and that motion will be addressed in a separate 
Board decision.)  

The United States Court of Appeals for Veterans Claims 
(Court) has held that once a decision assigning, or affirming 
the assignment of, an effective date has become final, as is 
the case here, a claimant may not properly file, and VA has 
no authority to adjudicate, a freestanding earlier effective 
date claim in an attempt to overcome the finality of an 
unappealed RO or Board decision.  See Rudd v. Nicholson, 20 
Vet. App. 296, 299 (2006).  The Court reasoned that to allow 
such claims would vitiate the rule of finality.  Id.

Here, the Veteran's new claim for entitlement to an earlier 
effective date was filed after a final Board decision.  The 
Court made it abundantly clear in Rudd that under these 
circumstances dismissal is required due to the lack of a 
proper claim.  See Rudd, 20 Vet. App. at 300.  Based on the 
procedural history of this case, the Board has no alternative 
but to dismiss the appeal as to this issue without prejudice 
to the Veteran's pending CUE motion.  See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

In light of the above, the Veteran's freestanding claim for 
an earlier effective date for the grant of service connection 
for a voice disorder seeks an outcome not provided by law.  
When the law is dispositive against a claim, as here, the 
claim must be denied or the appeal terminated. Id.

ORDER

The Veteran's appeal for an effective date prior to October 
15, 1998, for the award of service connection for a voice 
disorder with chronic laryngitis and mild bowing of the vocal 
cords is dismissed.


______________________________________________
C.L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


